Name: 2011/459/EU: Council Decision of 18Ã July 2011 appointing Judges to the European Union Civil Service Tribunal
 Type: Decision
 Subject Matter: organisation of the legal system;  EU institutions and European civil service; NA
 Date Published: 2011-07-26

 26.7.2011 EN Official Journal of the European Union L 194/31 COUNCIL DECISION of 18 July 2011 appointing Judges to the European Union Civil Service Tribunal (2011/459/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the fourth paragraph of Article 257 thereof, Whereas: (1) The terms of office of Mr StÃ ©phane GERVASONI, Mr Paul J. MAHONEY and Mr Harissios TAGARAS, Judges of the European Union Civil Service Tribunal (hereinafter referred to as the Civil Service Tribunal) expire on 30 September 2011. (2) A public call for applications (1) was issued with a view to the appointment of three Judges to the Civil Service Tribunal for a period of 6 years. (3) The Committee set up by Article 3(3) of Annex I to the Protocol (No 3) on the Statute of the Court of Justice of the European Union met on 13 and 14 January, 3 and 4 March and 22 March 2011. Following its discussions, it delivered an opinion on the candidates suitability to perform the duties of a Judge of the Civil Service Tribunal to which it appended a list of candidates having the most appropriate high-level experience. (4) Accordingly it is appropriate to appoint three of the persons included on that list as Judges of the Civil Service Tribunal, for the period from 1 October 2011 to 30 September 2017, ensuring a balanced composition of the Civil Service Tribunal on as broad a geographical basis as possible from among nationals of the Member States and with respect to the national legal systems represented, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges to the European Union Civil Service Tribunal for the period from 1 October 2011 to 30 September 2017:  Mr RenÃ © BARENTS,  Mr Kieran BRADLEY,  Mr Ezio PERILLO. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 18 July 2011. For the Council The President M. DOWGIELEWICZ (1) OJ C 163, 23.6.2010, p. 13.